DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the laterally adjacent beams" in line 35.  There is insufficient antecedent basis for this limitation in the claim. The examiner is assuming the applicant meant to say metallic structural support members.
Regarding claim 1, the it is unclear if the rising head and fire of line 13 is the same rising heat  and fire of line 9, or a different heat and fire. The same id for the term “rising heat” in the second to last line of claim 1

The remainder of the claims are rejected for being dependent from a rejected base claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pigeon (2008/0202773)
Regarding claims 1, Pigeon shows a combination fire suppression system and warehouse (fig 3) comprising: a warehouse (the building where beams 22 are located) having a ceiling deck (a ceiling or sub floor is inherently above elements 22 and the cross beams shown in figure 3) covering a storage area (below the beams), a plurality of metallic structural support members ( the cross beams or purlins in figure 3. the building in metal [0013]) below the celling deck and directly supporting said ceiling deck,  said metallic structural support members being held in an elevated position above said storage area by at least one vertical support (22) said metallic structural support members being exposed to said storage area such that rising heat from a fire in said storage area will directly contact said metallic structural support members without an intervening barrier (fig 3), said metallic structural support members extending along a longitudinal direction and arranged in parallel and separated one from another by a lateral spacing (fig 3), each said metallic structural support member having a top chord (the top surface) facing toward said ceiling deck and directly supporting said ceiling deck and a bottom chord (the bottom surface) exposed to said storage area below  and directly exposed to rising heat from a fire in said storage area (fig 3), at least one elongated tubular supply line (shown in fig 3 that the sprinklers are attached to) configured as a conduit to carry liquid water, said supply line suspended below  said metallic structural support members (fig 3) and operatively connected to a source of liquid water (fig 3 water source is inherent), a vertical plane passing lengthwise through said supply line establishing left and right sides of said supply line (inherent), a plurality of sprinkler heads (10) extending from said supply line, each said sprinkler head receiving liquid water from said supply line and configured to emit the water in a spray (inherent to sprinklers), each said sprinkler head having a deflector (116) configured to shape the spray of liquid water in a defined geometry having a downward trajectory toward an underlying coverage area (fig 3, the fluid will eventually fall downwards), said defined geometry traversing said vertical plane such that the water from each said sprinkler is dispersed on both left and right sides of said supply line (fig 6, 3), and wherein said deflectors are located relative to the directly adjacent said metallic structural support members so that said water spray of defined geometry  does not contact said directly adjacent metallic structural support members, whereby said sprinkler heads disperse water and said deflectors shape the sprays in defined geometries that avoid obstructions posed by said metallic structural support members thereby resulting in more efficient water patterns and hydraulic demands to fight storage fires (fig 3, the sprinklers 110 are pendant sprinklers that are below the supply line),
wherein said supply line extends perpendicular to the longitudinal direction of said metallic structural support members (fig 3); wherein said supply line and said sprinkler heads are disposed below the bottom chords of the laterally adjacent beams (fig 3, the sprinklers 110 are pendant sprinklers and are therefore below the structural support members); wherein each said sprinkler head has a temperature-sensitive trigger (14) operatively associated with a water release valve (26) and activates individually in response to heat detected directly at said sprinkler head, such that rising heat at the location of said sprinkler head activates said sprinkler head prior to reaching said ceiling deck (inherent to heat sensitive sprinklers)
Regarding claim 11, wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and  3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) in view of Campbell et al. (9,874,297).
Regarding claims 2 and 3 , Pigeon shows all aspects of the applicant’s invention as in claim 1 , but fails to show that said hanger bracket directly attaches to said bottom chord of said metallic structural support member.
However, Campbell et al. shows a hanger (190) bracket directly connecting a supply line (175, 183) to at least one metallic structural support members (187) to suspend said supply line below said metallic structural support members, the hanger bracket directly attaches to said bottom chord of said metallic structural support member (fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the hanger bracket of Campbell in the system, of Pigeon in order to hang multiple supply lines under the metallic support structure off the same hanger as taught by Campbell et al. (fig 8).

Claims 4,  5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) in view of Lim (2,684,121).
Regarding claims 4, 5 and 21, Pigeon shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector is disposed at least partially below the bottom chord of the metallic support structure.
However, Lim teaches a sprinkler that includes a heat collector (B) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Lim to the sprinklers of Pigeon in order to deflect hot air and gasses inwardly towards the sprinkler head as taught by Lim (col 3, lines 14-17).
Regarding claim 5, in the above combination, the heat collector will be disposed at least partially below the bottom chord of the metallic support structure since the sprinklers are. 
Regarding claim 21, the at least one sprinkler head and said deflector being disposed at least partially below said bottom chord of the directly adjacent said metallic structural support members (fig 3).


Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) as modified by Lim (2,684,121) above, further in view of Sundholm et al (8,544,556).
Regarding claim 6,  Pigeon as modified above shows that the supply line includes a plurality of saddles (where the sprinklers are mounted in Pigeon.) perpendicularly radiating therefrom, each said sprinkler head coupled to a respective one of said saddles (fig 3 Pigeon, but does not explicitly show that the heat collector is directly affixed to said one of said saddles.  
Sundholm et al. does show that the heat deflector (8) is directly connected to the element (1) that the sprinkler head (4) is directly connected to.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to directly connect the heat deflector of Sundholm et al. to the saddle of Pigeon,  just as it is connected to the element that directly sup[ports the sprinkler of Lin. This modification would eliminate the need for an additional element to connect the heat deflector to.


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) as modified by Lim (2,684,121) above, further in view of Green et al. (9,302,132).
Regarding claims 7- 10  Pigeon as modified above shows all aspects of the applicant’s invention as in claim 4, but fails to show said heat collector includes a plurality of interior louvers extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head.
However, Green et al. shows a heat deflector type element (40) that includes   a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the interior louvers of Green et al. to the heat shield of  Pigeon   as modified above in order to allow heated air to enter the shield as taught by Green et al. (col 4, line 28-30).
Regarding claim 8,  said heat collector includes an aspiration port (52, green) disposed in said heat collector directly above each said interior louver.  
Regarding claim 9, said heat collector includes a plurality of aspiration ports (52 of Green) disposed in said heat collector, an exterior louver (50 can be considered an exterior louver because it is eternal to the internal surface of the shield) extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  
Regarding claim 10,  said heat collector includes a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (52 Green) disposed in said heat collector directly above each said interior louver, an exterior louver (another one of 50) extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) in view of Polan et al. (5,669,449)
Regarding claim 12, Pigeon shows a combination fire suppression system (fig 3) and warehouse comprising: a warehouse having a ceiling deck (roof or floor above beams 22 and the cross members) covering a storage area (fig 3, below 22), a plurality of metallic structural support members (the cross members or purlins in fig 3, the building is metal) directly supporting said ceiling deck, said metallic structural support members being held in an elevated position above said storage area by at least one vertical support (22), said metallic structural support members being exposed to said storage area such that heat from a fire in said storage area will directly contact said metallic structural support members without an intervening barrier (fig 3), said metallic structural support members extending longitudinally and arranged in parallel and separated one from another by a lateral spacing (fig 3), each said metallic structural support member having a top chord (top surface) facing toward and directly supporting said ceiling deck and a bottom chord (bottom surface) exposed to said storage area below (fig 3) and directly exposed to rising heat from a fire in said storage area (fig 3), at least one elongated tubular supply line (the pipe in fig 3) configured as a conduit to carry liquid water within said storage area, said supply line suspended below said metallic structural support members (fig 3) and operatively connected to a source of liquid water (inherent), a plurality of sprinkler heads (110) extending from said supply line, each said sprinkler head receiving liquid water from said supply line and configured to emit the water in a spray (inherent to sprinklers),  each said sprinkler head having a deflector (116) configured to shape the spray of liquid water in a defined geometry having a downward trajectory (due to gravity), said sprinkler Page 7 of 13Application No: 16/509,797 Response to Final Office Action of 01/28/2022heads and said deflectors being located so that said water spray of defined geometry is below said bottom chords of  the directly adjacent said metallic structural support members, whereby said sprinkler heads disperse water in defined geometries onto coverage areas that together avoid obstructions posed by said metallic structural support members thereby resulting in more efficient water patterns and hydraulic demands to fight storage fires (fig 3, the sprinklers 110 are pendant so they are below the supply line), wherein each said sprinkler head has a temperature-sensitive trigger (14) operatively associated with a water release valve (26), such that each said sprinkler head is individually activated directly by rising heat in response to rising heat reaching the temperature-sensitive trigger prior to reaching said ceiling deck (inherent);  wherein each said sprinkler head is disposed below said bottom chord of the laterally adjacent metallic structural support member (fig 3, sprinklers 110 are pendant sprinklers so they are below the supply line which is below the bottom chord).,
But fails to disclose wherein each said sprinkler head and said temperature sensitive-trigger is disposed greater than 18 inches below said ceiling deck.
However, Polan teaches installing sprinklers 16-22 inches below the ceiling (col 16, lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to mount the sprinklers at 20 inches from the celling as taught by Polan, in or3edt o prevent cold solder failure as well as to help with water distribution as taught by Polan ( col 16, lines 7-28)
Regarding claim 17, wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 3)

Claims 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) as modified by Polan et al. (5,669,449) above, further in view of Campbell et al. (9,874,297).
Regarding claim 16, Pigeon as modified above shows all aspects of the applicant’s invention as in claim 12 , but fails to show that said hanger bracket directly attaches to said bottom chord of said metallic structural support member.
However, Campbell et al. shows a hanger (190) bracket directly connecting a supply line (175, 183) to at least one metallic structural support members (187) to suspend said supply line below said metallic structural support members, the hanger bracket directly attaches to said bottom chord of said metallic structural support member (fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the hanger bracket of Campbell in the system, of Pigeon as modified above, in order to hang multiple supply lines under the metallic support structure off the same hanger as taught by Campbell et al. (fig 8).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) as modified by Polan et al. (5,669,449) above, further in view of Lim (2,684,121).
Regarding claims 14 and 15, Pigeon as modified above shows all aspects of the applicant’s invention as in claim 12 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector is disposed at least partially below the bottom chord of the metallic support structure.
However, Lim teaches a sprinkler that includes a heat collector (B) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Lim to the sprinklers of Pigeon as modified above, in order to deflect hot air and gasses inwardly towards the sprinkler head as taught by Lim (col 3, lines 14-17).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2008/0202773) as modified by Polan et al. (5,669,449) and Lim (2,684,121) above, further in view of Green et al. (9,302,132).
Regarding claims 13  Pigeon as modified above shows all aspects of the applicant’s invention as in claim 12, including , wherein each said heat collector has a generally concave interior surface (B of Lin),  but fails to show said heat collector includes a plurality of interior louvers extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port disposed in said heat collector directly above each said interior louver, an exterior louver extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  
However, Green et al. shows a heat deflector type element (40) that includes   a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (50 green) disposed in said heat collector directly above each said interior louver, an exterior (upper louver 50) louver extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the interior louvers of Green et al. to the heat shield of  Pigeon  as modified above in order to allow heated air to enter the shield as taught by Green et al. (col 4, line 28-30).

Allowable Subject Matter
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot in view of the modified rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/1/2022